 



Exhibit 10.1
June 7, 2006
Vector Group Ltd.
100 S.E. Second Street, 32nd Floor
Miami, FL 33131

Attention:   Howard M. Lorber
President and Chief Executive Officer

Gentlemen:
     Frost Gamma Investments Trust (“Frost Gamma”) agrees that, on June 8, 2006,
it will convert $50 million principal amount of the 6.25% Convertible
Subordinated Notes due July 15, 2008 of Vector Group Ltd. (“VGR”) which it owns
into 2,345,216 registered shares of VGR common stock (calculated based on a
conversion price of $21.32 per share). As an inducement for Frost Gamma to
convert, VGR will issue to Frost Gamma an additional 654,784 unregistered shares
of VGR common stock on the date of conversion, or as soon thereafter as such
shares are listed on the NYSE. VGR agrees that it will promptly secure the
listing of the unregistered shares on the NYSE, will use all reasonable efforts
to file a registration statement for the unregistered shares within 45 days of
the conversion date and will use all reasonable efforts to have such
registration statement declared effective within 120 days of the date of
conversion and to keep such registration statement effective until the later of
Frost Gamma’s shares are sold or Rule 144(k) is available. Frost Gamma will pay
Jefferies & Company, Inc. on the date of conversion a commission of $600,000.
     Additionally, on the date of conversion, VGR will also pay to Frost Gamma,
in cash, accrued interest on the converted Notes. On June 8, 2006, the accrued
interest will equal $1,241,500. The payment for the accrued interest should be
wired as follows:
     Please indicate your agreement with the terms set forth above by signing
below and sending an executed original to me.

            Very truly yours,


Frost Gamma Investments Trust
      By:   /s/ Dr. Phillip Frost         Dr. Phillip Frost        Trustee     

            THE FOREGOING IS AGREED TO AND ACCEPTED:

Vector Group Ltd.
      By:   /s/ Richard J. Lampen         Name:   Richard J. Lampen       
Title:   Executive Vice President     

